DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/04/2022 have been entered. Claims 1, 3-5, and 23-27 remain pending in the application. The amendments to the claims overcome the claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 01/03/2022. The amended drawings submitted 04/04/2022 are entered and overcome each of the previously set forth drawing objections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2017/0172550) in view of Viola (US 2007/0299468).
Regarding claim 1, Mukherjee discloses a surgical system (10, FIGs 1A-1B, paragraph [0032]) comprising: a tubular shaft (30) having a proximal end (Attached to handle 12, FIG 2) and a distal end (Attached to jaw assembly 40, FIG 4); a first jaw (42) and a second jaw (44, FIG 4) pivotally attached at the distal end of the tubular shaft (At pivot pin 36, paragraph [0044]); and at least one light emitter (42a, FIG 4) and at least one light sensor (44a, FIG 4; paragraph [0047] discloses 42a and 44a can measure grasped tissue via Doppler Flowmetry ("LDF"), measuring light scattering, and/or measuring absorption of light from one or more LED's or other light sources. One of ordinary skill in the art would understand LDF to work using one light emitter and one light sensor), the at least one light emitter being attached to the first jaw (FIG 4) and the at least one light sensor being attached to the second jaw (FIG 4, paragraph [0047] discloses the sensors are positioned on opposing jaws), each of the at least one light emitter and at least one light sensor coupled to at least one lead (Paragraph [0049] discloses 42a and 44a can be connected to leads which transfer information to an external device and to display 20 of the handle), the first and second jaws having inwardly facing surfaces (54 and 56, FIG 4, paragraph [0048]), wherein a spacer (32,34 shown in FIG 4, paragraph [0044]) is disposed between the inwardly facing surfaces of the first and second jaws (FIG 4 shows the spacer is positioned between the inwardly facing surfaces of both jaws).
Mukherjee does not explicitly disclose the inwardly facing surfaces of the first and second jaws and the spacer defining one or more clearances within which the at least one lead coupled to the at least one light emitter and the at least one lead coupled to the at least one light sensor are disposed. However, Mukherjee does disclose sensors 42a, 44a are connected to a proximal end of the device via leads (Paragraph [0049]) although this connection is not shown.
Viola teaches a device (10, FIGs 1-4, paragraph [0027]) having a first and second jaw (16 and 20, FIGs 3-4, paragraph [0028]) wherein one jaw comprises a light emitter (60, FIGs 3-4, paragraph [0035]) and the other jaw comprises a light sensor (34, FIGs 3-4, paragraph [0035]), each sensor connected to leads (64, paragraph [0036] and 36, paragraph [0035]) which are received within clearances of the first and second jaws (Hollow space within the jaws shown in FIG 4) in order to transport the leads and wiring of the sensors to a proximal end of the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second jaws and the spacer of Mukherjee to similarly comprise clearances for receiving the sensor leads, for the purpose of transmitting information from the sensors to the proximal end of the device with the additional benefit of being house within the device such that they are not interacting with bodily fluids or material at the treatment site. 
Regarding claim 3, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the inwardly facing surfaces and the spacer define a first clearance (Hollow space extending through the first jaw) and a second clearance (Hollow space extending through the second jaw), the one or more clearances comprising the first and second clearances (The one or more clearances include at least the first and second clearance defined by the jaws), a first lead disposed through the first clearance (Lead connected to first sensor light emitter 42a) and a second lead disposed through the second clearance (Lead connected to light sensor 44a), the first lead coupled to the at least one light emitter and the second lead coupled to the at least one light sensor (The first lead of first jaw 42 is connected to the light emitter and the second lead of second jaw 44 is connected to the light sensor), and the at least one lead coupled to the at least one light emitter comprising the first lead (the first lead and the at least one lead coupled to the light emitter are the same) and the at least one lead coupled to the at least one light sensor comprising the second lead (the second lead and the at least one lead coupled to the light sensor are the same).  
Regarding claim 4, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. Mukherjee further discloses the distal end of the shaft has openings (Openings in 34 and 32 through which 36 passes, FIG 4, paragraph [0044]), each of the first and second jaws has an opening aligned with the openings in the distal end of the shaft (Paragraph [0044] discloses 36 passes through each of the first and second jaws to form a pivot point), and a rod-shaped fastener (Pin 36) is disposed through the spacer, the openings in the distal end of the shaft, and the openings in the first and second jaws to pivotally attach the first and second jaws to the distal end of the shaft (Paragraph [0044], FIG 4).  
Regarding claim 5, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses each of the at least one lead comprises a plurality of wires (Paragraph [0049] discloses the lead wired connection of 42a, 44a. One of ordinary skill would understand each lead comprises at least two wires).  
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2017/0172550) in view of Viola (US 2007/0299468), further in view of Fowler (US 2004/0044363).
Regarding claim 23, Mukherjee/Viola disclose the invention substantially as claimed, as set forth above for claim 1. Mukherjee further discloses a mechanism for opening and closing the first and second jaws (Paragraph [0045]), wherein:3Application No. 16/955,675 Amendment Dated November 19, 2021Reply to Office Action of September 21, 2021the first and second jaws each having a proximal end with a slot formed through the ends (50 and 52, FIG 4, paragraph [0045]), the slots arranged generally along a longitudinal axis of the first and second jaws (FIG 4 shows slots 50 and 52 extend along flanges 46 and 48 of the respective jaws, which extend generally along a longitudinal axis of each jaw), and an actuator (Actuation rod, paragraphs [0044-0045]). 
Mukherjee is silent regarding a pin is disposed within the slots, the pin being movable along the slots between a first end of the slots and a second end of the slots, the pin attached to a distal end of the actuator.  
However, this mechanism for opening and closing the first and second jaws is commonly known in the art, such as is disclosed by Fowler. Fowler teaches a first jaw (23A) having a first slot (47) at a proximal end and a second jaw (23B) having a second slot (47, paragraph [0052]) at a proximal end, and a mechanism for opening and closing the first and second jaw comprising a pin (75, paragraph [0054], FIGs 2A-3) disposed within the slots (Paragraph [0054]), the pin being movable along the slots between a first end of the slots and a second end of the slots (Paragraph [0054]), the pin attached to a distal end of an actuator (63, FIGs 5-6, paragraphs [0053-0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the mechanism for opening and closing the first and second jaws of Mukherjee to comprise a pin is disposed within the slots, the pin being movable along the slots between a first end of the slots and a second end of the slots, the pin attached to a distal end of the actuator, as taught by Fowler, for the purpose of providing a smooth transition for opening and closing the first and second jaws. 
Regarding claim 24, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. Mukherjee further discloses the actuator is centrally disposed within the shaft (Paragraph [0044]).
Mukherjee is silent regarding the shaft having an inner surface and the actuator having an outer surface, the inner surface and the outer surface defining a passage that permits each of the at least one leads to extend between the distal end and the proximal end of the shaft.  
However, Viola teaches a shaft (14, FIG 3) equivalent to shaft 30 of Mukherjee and an actuator (Controlled by 22, paragraph [0027], FIG 3) equivalent to the actuator of Mukherjee, wherein the shaft has an inner surface (Shown in FIG 3) and the actuator has an outer surface (Shown in FIG 3), the inner surface and the outer surface defining a passage that permits each of the at least one leads to extend between the distal end and the proximal end of the shaft (FIG 3 shows there is sufficient clearance between the actuator and the inner surface of the shaft such that leads 64 and 62 and pass through proximally to the handle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mukherjee/Viola/Fowler such that it there is sufficient clearance between the outer surface of the actuator and the inner surface of the shaft to define a passage for the leads to extend form the proximal end of the device to the distal end where they connect to the jaws.
Regarding claim 25, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. Mukherjee further discloses the actuator is attached to a scissor grip disposed at the proximal end of the shaft (12, FIG 2, paragraph [0044]).
Regarding claims 26 and 27, Mukherjee/Viola/Fowler disclose the invention substantially as claimed, as set forth above for claim 23. 
Mukherjee is silent regarding the actuator being biased through the use of a resilient member so that the jaws are open by default, wherein the resilient member is a spring.
	However, Fowler teaches the actuator (63) being biased through the use of a resilient member (105A, 105B, FIG 5A, paragraph [0065]) attached to scissor handle members (93A, 93B) so that the jaws are open by default (Paragraph [0065] discloses the jaws are closed by squeezing handle members together to overcome the bias of 105A, 105B. Therefore, in an unactuated state, the jaws are biased open), wherein the resilient member is a spring (Paragraph [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the scissor grip handle members of Mukherjee to comprise spring resilient members to bias the actuator so that the jaws are open by default, as taught by Fowler, for the purpose of allowing for a controlled opening and closing of the first and second jaw through applying a releasing force on the handle members.  
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under 35 USC 103, on page 7 paragraphs 1-4 applicant argues that the disclosure of Mukherjee does not provide a clear teaching as to how the closure of jaw members 42, 44 is permitted due to the positioning of structure 32. It is the examiner’s position that the disclosure of Mukherjee provides sufficient information such that one of ordinary skill in the art would understand the pivotal connection of two end effectors at the distal end of a shaft and how, through translation of the actuation rod along cam slots 50,52 (Paragraph [0045]), the jaws are permitted to open and close despite the present of distally extending prongs 32,34. Therefore, applicants arguments are not persuasive because the disclosure of Mukherjee fully supports that which is suggested in the previous rejection.
Applicant further argues on page 7 paragraph 5 and on page 8 with respect to the modification in view of Viola. Applicant argues that the pivotal connection of Mukherjee and the pivotal connection of Viola are incompatible to the extent that Viola does not a provide a sufficient teaching as to how the device of Mukherjee would be modified to house the leads within clearances as claimed. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (i.e. the jaws and leads of Viola placed on the shaft of Mukherjee); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Viola teaches clearances within two jaws and the shaft of a device such that leads can be disposed within to transmit a signal to and from the emitter and sensor of the jaws. It would have been obvious to one of ordinary skill in the art how this configuration could be applied to the jaws, spacer, and shaft of Mukherjee. Applicant further argues on page 8 that Viola fails to teach inwardly facing surfaces of the first and second jaws and instead teaches a “volume” not a “clearance” as claimed. Applicants argument does not provide any further reasoning as to how the surfaces of the jaws and the “volumes” there within fails to meet the claimed limitations. Therefore, applicant’s arguments are not persuasive.
Regarding claim 4, applicant argues on page 8 paragraph 5 that “claim 4 recites a level of detail that cannot be found in Mukherjee and Viola”, but fails to point out particular claim limitations that are not met by the prior art rejection. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771